DENSON, J.
— This is a prosecution, instituted by the intendant and councilmen of the town of La Fayette, against the defendant (appellant), for selling ranges without a. license and contrary to an ordinance of the town, which requires a license from each sewing machine, clock, stove or range company, selling sewing machines, clocks, stoves or ranges, in the town of La Fayette, etc. The case made by the agreed statement of facts does not differ materially from that of Stratford v. City Council of Montgomery, and on the authority of the Stratford Case, and cases there cited, it must be held that the circuit court erred in giving the general charge requested by the plaintiff. — Stratford v. City Council of Montgomery, 110 Ala. 619, 20 South. 127; Leisy & Co.. v. Hardin, 135 U. S, 100, 10 Sup. Ct. 681, 34 L. Ed. 128; French v. State, 42 Tex. Cr. R. 222, 58 S. W. 1015, 52 L. R. A. 160; Miller & Co. v. Goodman, 91 Tex. 41, 40 S. W. 718; Wrought Iron Range Co. v. Johnson, 84 Ga. 754, 11 S. E. 233, 8 L. R. A. 273.
The judgment of the circuit court must be reversed, and a judgment will he here rendered discharging the defendant.
Reversed, and rendered.
Tyson, C. J., and Simpson and Anderson. JJ.. concur.